 



Exhibit 10.2

 
 

M.D.C. HOLDINGS, INC. AND THE GUARANTORS PARTY HERETO

$750,000,000 aggregate principal amount of
Medium Term Senior Notes
due Nine Months or More from the Original Issue Date
and
Medium Term Subordinated Notes
due Nine Months or More from the Original Issue Date



 

Amendment No. 1 dated as of July 20, 2005

to

Supplemental Indenture dated as of October 6, 2004



 

U.S. Bank National Association,
Trustee

 
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                              Page ARTICLE ONE — AMENDMENT TO MTN SUPPLEMENTAL
INDENTURE; GENERAL     2  
 
               
 
  Section 1.01.   Amendment to MTN Supplemental Indenture     2  
 
  Section 1.02.   Amendment to Exhibits     2  
 
                ARTICLE TWO — MISCELLANEOUS     2  
 
               
 
  Section 2.01.   Confirmation of the Indentures     2  
 
  Section 2.02.   Concerning the Trustee     2  
 
  Section 2.03.   Governing Law     2  
 
  Section 2.04.   Counterparts     2  

-i-

 



--------------------------------------------------------------------------------



 



          AMENDMENT NO. 1 dated as of July 20, 2005 (“Amendment”), to the
Supplemental Indenture dated as of October 6, 2004 (the “MTN Supplemental
Indenture”), by and among M.D.C. HOLDINGS, INC., a Delaware corporation (the
“Company”), the Guarantors (as defined in the MTN Supplemental Indenture) and
U.S. Bank National Association, as trustee (the “Trustee”), supplementing the
Senior Debt Securities Indenture dated as of December 3, 2002 (as further
amended, modified or supplemented from time to time in accordance therewith, the
“Senior Indenture”), by and between the Company and the Trustee, and the Senior
Subordinated Debt Securities Indenture dated as of October 6, 2004 (as further
amended, modified or supplemented from time to time in accordance therewith, the
“Subordinated Indenture” and together with the Senior Indenture, the
“Indentures”), by and between the Company and the Trustee.

          Each party agrees as follows for the benefit of the other party and
for the equal and ratable benefit of the holders of Senior Notes (as defined
herein) and holders of Subordinated Notes (as defined herein):

          WHEREAS, the Company and the Trustee have executed the Senior
Indenture to provide for the issuance from time to time of senior debt
securities and the Subordinated Indenture to provide for the issuance from time
to time of senior subordinated debt securities (collectively, the “Securities”)
to be issued in one or more series as the applicable Indenture provided;

          WHEREAS, the Company, the Guarantors and the Trustee are parties to
the MTN Supplemental Indenture, which provides for the issuance by the Company
of one series of Securities designated as its “Medium Term Senior Notes due Nine
Months or More from the Original Issue Date” (the “Senior Notes”), substantially
in the form attached as Exhibits A-1 and A-2 to the MTN Supplemental Indenture,
in each case guaranteed by the Guarantors, and the Company, the Guarantors and
the Trustee have established and commenced the operation of a program to sell
such Senior Notes (the “MTN Senior Notes Program”), on the terms set forth
therein;

          WHEREAS, the Company and the Trustee are parties to the MTN
Supplemental Indenture, which provides for the issuance by the Company of one
series of Securities designated as its “Medium Term Subordinated Notes due Nine
Months or More from the Original Issue Date” (the “Subordinated Notes” and
together with the Senior Notes, the “Notes”), substantially in the form attached
as Exhibits B-1 and B-2 to the MTN Supplemental Indenture, and the Company and
the Trustee have established and commenced the operation of a program to sell
such Subordinated Notes (the “MTN Subordinated Notes Program” and collectively
with the MTN Senior Notes Program, the “MTN Program”), on the terms set forth
therein;

          WHEREAS, the Company and the Guarantors desire and have requested the
Trustee to join them in the execution and delivery of this Amendment in order to
provide for the issuance by the Company of up to a total of $750,000,000
aggregate principal amount of Notes under the MTN Program (inclusive of Notes
issued prior to the date hereof), on the terms set forth in the MTN Supplemental
Indenture;

          WHEREAS, Sections 2.01 and 9.01 of the Indentures provides that an
amendment to the MTN Supplemental Indenture may be entered into for such purpose
provided certain conditions are met;

          WHEREAS, the conditions set forth in the Indentures for the execution
and delivery of this Amendment have been complied with;

 



--------------------------------------------------------------------------------



 



          WHEREAS, all things necessary to make this Amendment a valid agreement
of the Company, the Guarantors and the Trustee in respect of the Senior Notes,
in accordance with its terms, and a valid amendment of, and supplement to, the
Senior Indenture have been done; and

          WHEREAS, all things necessary to make this Amendment a valid agreement
of the Company and the Trustee in respect of the Subordinated Notes, in
accordance with its terms, and a valid amendment of and supplement to, the
Subordinated Indenture have been done;

          NOW, THEREFORE:

          In consideration of the premises and the purchase and acceptance of
(x) the Senior Notes by the holders thereof, the Company and the Guarantors
mutually covenant and agree with the Trustee, for the equal and ratable benefit
of the Holders of the Senior Notes, that the MTN Supplemental Indenture is
supplemented and amended, to the extent expressed herein, and (y) the
Subordinated Notes by the holders thereof, the Company covenants and agrees with
the Trustee, for the equal and ratable benefit of the Holders of the
Subordinated Notes, that the MTN Supplemental Indenture is supplemented and
amended, to the extent expressed herein, as follows:

ARTICLE ONE

Amendment to MTN Supplemental Indenture; General

               Section 1.01. Amendment to MTN Supplemental Indenture. The MTN
Supplemental Indenture is hereby amended by replacing “$500,000,000” with
“$750,000,000” in each of the following places: (i) the cover page; and
(ii) Article One.

               Section 1.02. Amendment to Exhibits. The exhibits attached to the
MTN Supplemental Indenture are hereby amended by replacing “$500,000,000” with
“$750,000,000” in each of the following places: (i) paragraph 1 [Reverse of
Senior Note] of Exhibit A-1; (ii) paragraph 1 [Reverse of Senior Note] of
Exhibit A-2; (iii) paragraph 1 [Reverse of Subordinated Note] of Exhibit B-1;
and (iii) paragraph 1 [Reverse of Subordinated Note] of Exhibit B-2.

ARTICLE TWO

Miscellaneous

               Section 2.01. Confirmation of the Indentures. Each of the
Indentures, as supplemented and amended by the MTN Supplemental Indenture and
this Amendment, is in all respects ratified and confirmed, and each Indenture,
the MTN Supplemental Indenture and this Amendment and all indentures
supplemental thereto shall be read, taken and construed as one and the same
instrument.

               Section 2.02. Concerning the Trustee. The rights and duties of
the Trustee set forth in Article Seven of the Indentures shall not be modified
by reason of this Amendment.

               Section 2.03. Governing Law. This Amendment shall be governed by
the laws of the State of New York.

               Section 2.04. Counterparts. This Amendment may be executed in any
number of counterparts each of which shall be an original, but such counterparts
shall together constitute but one and the same instrument.

2



--------------------------------------------------------------------------------



 



SIGNATURES

          IN WITNESS WHEREOF, the parties have caused this Amendment to be duly
executed, all as of the date first above written.

            M.D.C. HOLDINGS, INC.
      By:   /s/ Paris G. Reece III         Name:   Paris G. Reece III       
Title:   Executive Vice President and
Chief Financial Officer     

[Signature Page to Amendment No. 1 to Supplemental Indenture]

         

 



--------------------------------------------------------------------------------



 



                                   

                  GUARANTORS:
 
                M.D.C. LAND CORPORATION     RAH OF TEXAS, LP     RAH TEXAS
HOLDINGS, LLC     RAH OF FLORIDA, INC.     RICHMOND AMERICAN CONSTRUCTION, INC.
    RICHMOND AMERICAN HOMES OF ARIZONA, INC.     RICHMOND AMERICAN HOMES OF
CALIFORNIA, INC.     RICHMOND AMERICAN HOMES OF COLORADO, INC.     RICHMOND
AMERICAN HOMES OF DELAWARE, INC.     RICHMOND AMERICAN HOMES OF FLORIDA, LP    
RICHMOND AMERICAN HOMES OF ILLINOIS, INC.     RICHMOND AMERICAN HOMES OF
MARYLAND, INC.     RICHMOND AMERICAN HOMES OF NEVADA, INC.     RICHMOND AMERICAN
HOMES OF NEW JERSEY, INC.     RICHMOND AMERICAN HOMES OF PENNSYLVANIA, INC.    
RICHMOND AMERICAN HOMES OF TEXAS, INC.     RICHMOND AMERICAN HOMES OF UTAH, INC.
    RICHMOND AMERICAN HOMES OF VIRGINIA, INC.     RICHMOND AMERICAN HOMES OF
WEST VIRGINIA, INC.
 
                By:   /s/ Paris G. Reece III          
 
      Name:   Paris G. Reece III
 
      Title:   An authorized officer or representative

[Signature Page to Amendment No. 1 to Supplemental Indenture]

 



--------------------------------------------------------------------------------



 



              U.S. BANK NATIONAL ASSOCIATION,          as Trustee    
 
            By:   /s/ Ignazio Tamburello              
 
  Name:   Ignazio Tamburello    
 
  Title:   Authorized Signatory    

[Signature Page to Amendment No. 1 to Supplemental Indenture]

 